Citation Nr: 0832528	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-10 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain with multilevel degenerative disc 
disease, prior to April 30, 2003.

2.  Entitlement to an initial rating in excess of 40 percent 
for lumbosacral strain with multilevel degenerative disc 
disease, from April 30, 2003.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from August 1996 to August 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for lumbosacral 
strain with multilevel degenerative disc disease and assigned 
a 20 percent rating effective August 6, 2000.  In an April 
2005 rating decision, the disability rating was increased to 
40 percent effective April 30, 2003.  The Board notes that 
the United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of a higher rating remains in appellate status.


FINDING OF FACT

1.  From August 6, 2000, the veteran exhibited no more than 
moderate disability of the lumbar spine.

2.  From April 12, 2003, the veteran exhibited severe 
orthopedic impairment of the lumbar spine on range of motion 
testing with mild neurological impairment of the left and 
right lower extremities; he did not have any incapacitating 
episodes.


CONCLUSIONS OF LAW

1.  From August 6, 2000 to April 12, 2003, the criteria for a 
rating in excess of 20 percent for lumbosacral strain with 
multilevel degenerative disc disease have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002).

2.  From April 12, 2003, the criteria for a rating of 40 
percent for orthopedic impairment of the lumbar spine are 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5292 (2002).

3.  From April 12, 2003, a 10 percent rating, but no more, is 
warranted for impairment of the sciatic nerve on the left.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.7, 4.124, Diagnostic Code 8520 (2003-2007).

4.  From April 12, 2003, a 10 percent rating, but no more, is 
warranted for impairment of the sciatic nerve on the right.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.7, 4.124, Diagnostic Code 8520 (2003-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters dated in June 2005 and February 2006 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability ratings and is 
presumed to be seeking the maximum benefits available under 
the law.  Id.; see also AB.  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
September 2003 statement of the case (SOC) which contained, 
in pertinent part, the pertinent criteria for establishing 
higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
The VCAA letters pertained to his claim for higher rating.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In this case, an SOC 
and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by 
other medical records.  The examinations in this case are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.  

The veteran was also information regarding the appropriate 
disability rating or effective date to be assigned in May 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Rating

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, staged ratings were 
assigned and are appropriate.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the veteran's 
service-connected low back disability under both the former, 
and revised criteria pertaining to ratings of the spine.


Prior to September 23, 2002 changes

The veteran was afforded a VA examination in November 2000.  
At that time, it was noted that the veteran's posture and 
gait were normal.  There was mild lumbar tenderness present.  
Straight leg raising was 65 bilaterally.  Range of motion 
testing revealed flexion to 85 degrees with pain starting at 
70, extension to 30 degrees, right and left lateral bending 
to 30 degrees, and right rotation and left lateral rotation 
to 30 degrees.  X-rays revealed no fracture or bony 
destruction.  Transition of the lumbosacral vertebra was 
present.  The disc spaces and facet joints were normal.  The 
impression was transitional lumbosacral vertebra.  The 
diagnosis was lumbosacral strain as evidenced by lumbar pain 
with normal x-rays.  

Private medical records documented low back pain and muscle 
spasms.  

The veteran was assigned a 20 percent rating under Diagnostic 
Code 5295-5293.  

Under Diagnostic Code 5292, effective prior to September 23, 
2002, limitation of motion of the lumbar spine was rated as 
10 percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  The 40 percent rating 
was the maximum rating under that code.

In this case, the veteran demonstrated slight limitation of 
motion.  Certainly, there was no more than moderate 
limitation of motion in order to warrant a higher rating, 
even considering DeLuca.  The functional limitation was not 
more than moderate.  The veteran retained significant motion 
of his spine.  

Under Diagnostic Code 5295, effective prior to September 23, 
2002, a 10 percent rating was assigned for lumbosacral strain 
with characteristic pain on motion.  If there was lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position, a 20 percent evaluation was in order.  Finally, a 
maximum schedular rating of 40 percent was awarded when 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Here, the veteran did not demonstrate severe impairment.  
There was no listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Thus, a higher rating under this code was not 
warranted.  

Effective prior to September 23, 2002, a 10 percent rating 
was provided for mild intervertebral disc syndrome with 
recurring attacks; a 20 percent rating was provided for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent rating was provided for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief; and a 60 percent rating was provided for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief.

The veteran did not exhibit severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Although muscle spasms were shown, the level of severity was 
not shown to be severe.  Thus, a higher rating under this 
code was not warranted.  

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  The veteran did 
not have a demonstrable deformity of a vertebral body.  

Diagnostic Codes 5286 and 5289 provided ratings for complete 
bony fixation (ankylosis) of the spine.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  Here, the 
evidence showed that the veteran retained significant motion 
of the spine.  Therefore, rating premised on ankylosis is not 
warranted.  



Pursuant to September 23, 2002 changes

The Board must consider both the criteria in effect prior to 
September 23, 2002, and the criteria which came into effect 
as of September 23, 2002.

On April 12, 2003, the veteran was afforded a private 
examination.  The veteran reported having lumbosacral pain as 
well as occasional numbness and pain in the lower 
extremities, left worse than right.  The pain was constant 
and he indicated that it was 6 out of 10, on a scale of 1-10 
with 10 being worse.  On some dates, it increased to 8-9.  
Physical examination revealed that the veteran had normal 
range of motion on forward bending and side bending, 
bilaterally, but forward bending was painful at 30 degrees on 
flexion and side bending was painful at the end range.  
Backward bending was restricted at greater than 50 percent 
and was painful throughout the range.  Rotation was slightly 
limited at the end range and was painful on the right.  
Strength was 4+/5 except on hip flexors which were 3.5 
bilaterally.  The veteran had a hyperkyphotic thoracic spine.  
Deep tendon reflexes were normal.  There was negative 
straight leg raising and there was mild tightness with hip 
internal rotation on the left.  The veteran had difficulty 
doing even a modified sit-up secondary to decreased abdominal 
muscle tone and due to pain.  The veteran was hypersensitive 
to gentle PA glides over the lumbar vertebrae.  

The veteran was examined by VA on April 30, 2003.  He was 
assigned a 40 percent rating based on that examination.  At 
that time, the veteran reported having constant pain in the 
low back.  He also related that he had stiffness.  When the 
pain was bad, he indicated that he lost feeling in his legs.  
In addition, the pain would shoot up the spine and down the 
legs up the mid-calf region.  Flare-ups occurred 3 or 4 times 
per week and lasted anywhere from 2 hours to 1 to 2 days.  
During flare-ups, the veteran was unable to perform any 
activities.  The veteran had not been confined to bed by a 
physician for his back.  The veteran reported that he was 
unable to walk and could not sleep at night to due the pain.  
He had lost 1-2 days from work due to back problems.  The 
veteran related that he was unable to walk, climb stairs, 
garden, shop, vacuum, drive a car, take out the trash, or 
push a lawnmower due to pain.  The veteran was employed as a 
computer analyst.  

The veteran presented to the examination in a wheelchair.  
When he got up, he exhibited an abnormal gait and walked with 
short steps.  On examination of the lumbar spine, there was 
evidence of radiation of pain on movement, muscle spasms, and 
tenderness in the paraspinal region.  Straight leg raising 
was equal and symmetrical, bilaterally.  There were signs of 
radiculopathy.  The veteran described pain and loss of 
sensation in his lower extremities.  The veteran flexed to 30 
degrees with pain, extended to 5 degrees with pain, laterally 
flexed both ways to 10 degrees, and left and right rotated to 
20 degrees.  The range of motion was limited by pain and 
fatigue, but not by weakness, lack of endurance, or 
incoordination.  There was no ankylosis.  Motor function was 
normal in the lower extremities.  Sensory function showed a 
slight degree in sensation to light touch on the bilaterally 
feet.  Knee and ankle reflexes were 2+ bilaterally.  The 
diagnosis was lumbosacral strain with degenerative disc 
disease.  It was noted that the veteran could perform his job 
and some activities of daily living.  

A May 2003 private report indicated that the veteran had been 
experiencing progressively worsening of back and upper leg 
pain due to his lumbar and thoracic disc disease.  Pain and 
spasm were severe at times.  He was using a wheelchair due to 
the pain.  He denied incontinence of urine or stool.  
Neurological evaluation revealed no incontinence.  There was 
some mild numbness or tingling of the lower extremities as 
well as mild muscle weakness.  

Under the old criteria, the veteran exhibited severe 
limitation of motion on extension and flexion.  Therefore, 
under Diagnostic Code 5292, a 40 percent rating for severe 
limitation of motion was warranted.  A 40 percent rating was 
the maximum rating under that code as well as under 
Diagnostic Code 5295.

In order for a higher rating to be warranted under Diagnostic 
Code 5293, the veteran would need to have pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief.  While the veteran had 
neurological symptoms such as muscle spasm, his symptoms were 
not pronounced.  He had signs of radiculopathy, but he had 
sensation to light touch and also exhibited knee and ankle 
reflexes.  

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  The veteran did 
not have a demonstrable deformity of a vertebral body.  

Diagnostic Codes 5286 and 5289 provided ratings for complete 
bony fixation (ankylosis) of the spine.  The veteran did not 
have ankylosis of the spine.  

Alternatively, the veteran may be rated under the new 
criteria.  

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

In this case, there were no physician-prescribed periods of 
bed rest.  Thus, there were no incapacitating episodes.  

In considering orthopedic disability, as noted, a 40 percent 
rating was warranted based on limitation of motion.  

Separate ratings may be assigned for neurological impairment.  
The veteran complained of pain and loss of feeling and 
sensation in his legs.  Objectively, he demonstrated 
neurological symptoms such as radiation of pain on movement 
and muscle spasm.  There were signs of radiculopathy.  

The Board notes that in rating diseases of the peripheral 
nerves, the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.  Diagnostic Code 8520 
provides the rating criteria for paralysis of the sciatic 
nerve, and therefore, neuritis and neuralgia of that nerve.  
38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Id.  Disability 
ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate 
or moderately severe in degree, respectively.  Id.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  Id.

In this case, the Board finds that the veteran demonstrated 
mild impairment in his legs which was wholly sensory.  As 
such, each leg may be assigned a separate 10 percent rating.  

In combining his rating pursuant to 38 C.F.R. § 4.25, the 
veteran is receiving a 10 percent rating for a knee 
disability, 10 percent for each leg, and then 40 percent for 
orthopedic impairment.  The combined rating is 60 percent.  
Accordingly, the Board finds that the evidence supports a 40 
percent rating for orthopedic impairment of the low back and 
separate 10 percent ratings for each leg for neurological 
impairment with a combined 60 percent rating considering all 
service-connected disabilities as of April 12, 2003, the date 
of the private examination report.  


Pursuant to September 26, 2003 changes

The veteran was provided a private evaluation in November 
2004.  On neurological evaluation, there was no numbness, 
tingling, weakness, or pain down the legs.  Neurological 
evaluation was normal.  Back evaluation revealed moderate 
pain on palpation of the paraspinal muscles of the cervical 
spine and the thoracic spine.  Range of motion was normal.  
In April 2005, pain radiating down the legs was noted as well 
as decreased range of motion of the lumbar spine.  In June 
2005, it was noted that the veteran appeared to have 
worsening problems with numbness down his right extremity, 
but there were no problems with bowel or bladder control.  
Neurological evaluation revealed intermittent right lower 
extremity numbness and tingling with weakness and pain.  
Moderate pain on palpation of the lumbar spine was shown and 
there was diminished range of motion.  A magnetic resonance 
imaging (MRI) from that month revealed degenerative disc 
abnormalities at L5-S1, greater than L4-L5.  

In February 2006, the veteran was afforded a VA examination.  
The veteran reported pain in the mid-aspect of the low back 
which radiated to the insides of his legs and down to his 
feet only occasionally.  His baseline pain was 7/10 although 
it did increase to 10/10.  The veteran had left his job and 
began another one.  He had back pain on that job, but left 
mainly due to cardiac problems.  The veteran was taking 
Flexeril and Oxycodone which would take his pain down to a 5.  
Walking and using stairs as well as other physical activities 
and lifting precipitated pain.  Lying down with his feet up 
alleviated pain.  He used a cane occasionally and came to the 
examination, walking unassisted.  The veteran indicated that 
he could not work or enjoy most leisure activities due to 
back pain, but he was able to perform the activities of daily 
living.  

Physical examination revealed that the veteran was able to 
stand from a seated position and get on the examining table, 
but it was a slow, painful process.  He extended to 10 
degrees, forward flexes to 35 degrees, and lateral bending 
was to 30 degrees, all limited by pain.  He was able to 
laterally rotate 45 degrees.  When sitting, he had normal 
posture.  He had 5/5 muscle strength.  He had sensory 
distribution changes that were decreased on the medial aspect 
of the right leg and on the lateral aspect of his left leg.  
This was in a nonanatomic distribution.  Pinprick and cotton 
tip testing were performed and he was able to tell the 
difference in all locations except the medial border of the 
right foot.  His light touch sensation was decreased.  The 
examiner was unable to classify this in a dermatomal pattern 
because it did not follow anatomic landmarks.  Further, 
Waddell signs were positive 4/5 with positive pain with 
palpation of the spinous processes with light touch.  There 
was no muscle spasm in the back.  On his lower extremity 
examination, he had a negative straight leg raising 
bilaterally.  Reflexes were 2+ at the knees and Achilles and 
symmetric.  Rectal tone was normal.  Perianal sensation was 
normal.  X-rays were performed.  The diagnosis was 
degenerative disc disease of the lumbar spine with no finding 
of radiculopathy on the examination.  The examiner felt that 
the Waddell testing showed secondary gain and nonanatomic 
numbness.  It was his opinion that the vocational and 
industrial limitations were not as likely as not due to his 
low back disability.  

Under the old criteria, the Board finds that the veteran 
continued to demonstrate severe limitation of motion as an 
orthopedic impairment which warranted a 40 percent 
evaluation.  The veteran's limitation of motion on flexion 
and extension was between moderate and severe, but more 
closely approximated severe.  The Board recognizes that one 
private report noted normal range of motion, but that is 
inconsistent with the other evidence.  There are also 
inconsistent findings regarding neurological impairment.  
Private records showed pain radiating down the legs.  The 
recent VA examination indicated that there was no 
radiculopathy.  In reviewing the MRI report, however, the 
veteran does have disc abnormalities.  However, they are 
mild.  As such, and resolving any doubt in the veteran's 
favor, he continued to warrant separate 10 percent ratings 
for mild neurological impairment of each leg.  As noted, the 
combined rating is 60 percent.  The veteran continued to not 
have any incapacitating episodes which might warrant a higher 
rating.  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2006).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine. 

These ratings are warranted if the above-described 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of the disease or injury of 
the spine, the range of motion of the spine in  particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003.

In this case, the veteran did not have unfavorable ankylosis 
of the spine, at all.  Thus, a higher rating is not warranted 
on that basis under the new criteria.  In addition, he did 
not have additional neurological impairment, such as loss of 
bowel or bladder control, so an additional rating is not 
warranted on that basis, either.  

As such, the veteran's low back disability continued to 
warrant a 40 percent rating for orthopedic impairment, and a 
10 percent rating for each leg, for neurological impairment.  
The combined rating, with other service-connected disability, 
is 60 percent.  These rating are effective from April 12, 
2003 onward.  


Conclusion

From August 6, 2000 to April 12, 2003, the preponderance of 
the evidence is against a rating in excess of 20 percent for 
disability of the lumbar spine.  However, from April 12, 
2003, the evidence supports a 40 percent rating for 
orthopedic impairment of the lumbar spine based on limitation 
of motion under Diagnostic Code 5292 and separate 10 percent 
ratings under Diagnostic Code 8520 for each lower extremity.  

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  

The Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
low back disability do not necessitate referral of the rating 
of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations. While the veteran has 
reported that he cannot work, a VA examiner indicated that 
his industrial limitations were not due to his back 
disabilities.  The Board notes that based on his rating, he 
does have industrial impairment, however, the evidence does 
not indicate that the effects of his low back disability on 
his work rise to the level of marked interference with 
employment or are beyond the industrial impairment expected 
with the assigned schedular rating.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the manifestations of the service-
connected disability have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.



ORDER

From August 6, 2000 to April 12, 2003, a rating in excess of 
20 percent for lumbosacral strain with multilevel 
degenerative disc disease is denied.

From April 12, 2003, a 40 percent rating for orthopedic 
impairment of the lumbar spine is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

From April 12, 2003, a 10 percent rating for impairment of 
the sciatic nerve on the left is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  

From April 12, 2003, a 10 percent rating for impairment of 
the sciatic nerve on the right is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


